In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Housing and Community Renewal dated August 21, 2001, which affirmed an order of the District Rent Administrator, dated November 18, 1998, awarding the tenant a refund for rent overcharges, the landlord appeals from a judgment of the Supreme Court, Kings County (Clemente, J.), dated February 1, 2002, which denied the petition and dismissed the proceeding.
Ordered that the judgment is reversed, on the law, with costs, the petition is granted, and the determination is annulled.
It was improper for the New York State Division of Housing and Community Renewal to consider the rental history of the landlord’s rent-stabilized building beyond the four-year period measured from the date of the tenant’s filing of his rent overcharge complaint (see Administrative Code of City of New York § 26-516 [a] [2]; CPLR 213-a). Rental history outside that four-year period, including a rent reduction order, does not become reviewable simply because the landlord files an application to restore rent within that four-year period (see generally Matter of McCarthy v New York State Div. of Hous. & Community Renewal, 290 AD2d 313 [2002]). Florio, J.P., Feuerstein, Crane and Rivera, JJ., concur.